DETAILED ACTION
Status of the Claims
The following is in response to an Amendment to the claims dated August 26, 2022.  Claims 1-100 are pending.  All pending claims are examined.

Continuation Application
This application is a continuation of 14340774, filed 07/25/2014, now U.S. Patent #11195230 (“Parent Application”). See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.

EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via in a telephone interview with  Andrew B. Schwaab,  Esq. on August 26, 2022.
The application has been amended as follows: 
1. A system comprising:  
a hub entity computer platform configured to electronically conduct one or more new issue securities offerings, the computer platform comprising at least one processor and non-transitory computer readable media, the non-transitory computer readable media including computer-readable program instructions that, when executed by the at least one processor, cause the computer platform to perform the instructions; and 
a communication network in operative communication with the computer platform;
wherein the computer-readable program instructions include instructions for: 
generating a plurality of portals including a first portal provided to at least one electronic order routing and management system associated with one or more broker-dealers and a second portal provided to at least one computer associated with at least one lead agent; 
wherein a lead agent portal is provided, via the second portal, during marketing of the one or more new issue securities offerings and closing of the one or more new issue securities offerings; and 
wherein the one or more broker-dealers subscribe, via the computer platform, to engage in brokering the one or more new issue securities offerings using a broker-dealer portal; 
receiving, at the computer platform in real-time, via the broker-dealer portal, during the marketing of the one or more new issue securities offerings, one or more orders associated with the one or more new issue securities offerings, wherein the one or more orders comprise one or more of a new order, an order amendment and/or an order cancellation; 
attaching, by the computer platform, automatically upon receipt of the one or more orders by the computer platform, timestamp information regarding each of a plurality of orders received at the computer platform; 
confirming, by the computer platform, whether or not each order is acceptable for further processing by the computer platform as an accepted order; 
updating an order file with the accepted orders, wherein the order file is stored in the memory and contains information regarding orders processed by the computer platform, said orders being associated with the one or more new issue securities offerings;
providing the lead agent portal to the at least one computer associated with the at least one lead agent, the lead agent portal comprising a first graphical user interface (first GUI) including:   
at least one order depth table, associated with one of the one or more new issue securities offerings, wherein the at least one order depth table is automatically updated based on the accepted orders, in real-time, by the computer platform, and posted to the lead agent portal;  
wherein, for a plurality of price levels, the at least one order depth table comprises data fields including limit prices and cumulative number of shares, wherein the at least one order depth table is sorted based on a value of the limit price, such that a limit price is identified, in real-time by the computer platform, as a current indicative clearing price of an associated new issue securities offering that is associated with the at least one order depth table; and 
wherein the lead agent portal provides price sensitivity information indicating investor demand, at specific price levels, for the associated new issue securities offering; 
providing an informational portal, in the plurality of portals, to general public for publishing, on a real-time basis, offering information regarding the one or more new issue securities offerings including the associated new issue securities offering, the offering information comprising at least one of an offering name and the current indicative clearing price that are updated based on the accepted orders; 
responsive to processing of the accepted orders, continually updating the current indicative clearing price of the associated new issue securities offering, and displaying, on a real-time basis, updates of the current indicative clearing price at the broker-dealer portal, the lead agent portal and the informational portal, until marketing of the associated new issue securities offering concludes;
wherein said publishing, based on said continually updating of the order file on a real-time basis, of the offering information including the current indicative clearing price, reflects a current market price and a current market value, to thereby display, on a real-time basis, transparent demand discovery information and the current indicative clearing price to the general public via the informational portal; and 
determining, by the computer platform, for at least one new issue securities offering of the one or more new issue securities offerings, subsequent to termination of marketing of the at least one new issue securities offering by the computer platform, and during closing of the at least one new issue securities offering, a clearing price and/or an offering size of the at least one new issue securities offering; 
establishing an offering price of the at least one new issue securities offering, either by setting the offering price based on the clearing price or by receiving the offering price from the at least one lead agent; 
disseminating the offering price, of the at least one new issue securities offering, to the one or more broker-dealers, and to the general public through the informational portal; 
generating, for the accepted orders associated with said at least one new issue securities offering, on a per-order basis, allocation information for said at least one new issue securities offering; and
generating, one or more final listings of securities allocation information based on the allocation information; 
wherein the computer platform provides one or both of the allocation information and/or the one or more final listings as output. 
   
2. The system of claim 1 wherein the computer-readable instructions further comprise instructions for: 
  providing the broker-dealer portal, of the plurality of portals, to one or more subscribing broker-dealers during the marketing of the one or more new issue securities offerings and the closing of the one or more new issue securities offerings, wherein the broker-dealer portal further comprises a table of orders, wherein, for each order in the table of orders, the table of orders further comprises data fields including two or more of a limit price, a number of shares, an order value, account information, and a timestamp generated for each order by the computer platform. 
 
3. The system of claim 1 wherein, for the associated new issue securities offering, the real-time offering information further comprises one or more of: 
a current number of shares associated with the accepted orders, where said accepted orders have a limit price at or higher than the current indicative clearing price; a current cumulative number of shares associated with the accepted orders per respective price level; a current number of holders associated with the accepted orders where said accepted orders have a limit price at or higher than the current indicative clearing price; a current number of holders associated with the accepted orders per respective price level; a current amount of market value of the accepted orders, where said accepted orders have a limit price at or higher than the current indicative clearing price; and/or an amount of time remaining until termination of the marketing of the associated new issue securities offering. 
 
4. The system of claim 1 wherein at least one order received at the computer platform from the at least one electronic order routing and management system includes one or more identifiers containing origination data. 
 
5. The system of claim 1 wherein the computer platform is configured to: 
assemble the one or more orders directly from the one or more broker-dealers.
 
6.  The system of claim 1 wherein the computer platform is further configured to one or both of:  determine that at least one of the one or more orders is disruptive, manipulative or unreliable, and/or exclude said at least one of the one or more orders determined to be disruptive, manipulative or unreliable. 

7. The system of claim 1 wherein the allocation information is generated for a plurality of the accepted orders giving priority to the accepted orders having timestamps denoting earlier receipt, such that the accepted orders having earlier timestamps are eligible for allocation at a greater percentage (fill rate) or proportion (fill amount) of an order amount than the accepted orders having later timestamps. 

8.  The system of claim 7 wherein amending an order assigns said order an updated timestamp for the purpose of determining the allocation for the order.  

9. The system of claim 7, the computer-readable program instructions further comprising instructions for: 
  providing the broker-dealer portal, of the plurality of portals, to one or more subscribing broker-dealers during the marketing of the one or more new issue securities offerings and the closing of the one or more new issue securities offerings, wherein the broker-dealer portal further comprises a table of orders, wherein, for each order in the table of orders, the table of orders further comprises data fields including two or more of a limit price, a number of shares, an order value, account information, and a timestamp generated for each order by the computer platform. 

10. The system of claim 7 wherein, for the associated new issue securities offering, the real-time offering information further comprises one or more of: 
a current number of shares associated with the accepted orders, where said accepted orders have a limit price at or higher than the current indicative clearing price; a current cumulative number of shares associated with the accepted orders per respective price level; a current number of holders associated with the accepted orders where said accepted orders have a limit price at or higher than the current indicative clearing price; a current number of holders associated with the accepted orders per respective price level; a current amount of market value of the accepted orders, where said accepted orders have a limit price at or higher than the current indicative clearing price; and/or an amount of time remaining until termination of the marketing of the associated new issue securities offering. 
 
11. The system of claim 7 wherein at least one order received at the computer platform from the at least one electronic order routing and management system includes one or more identifiers containing origination data. 
 
12. The system of claim 7 wherein the computer platform is configured to: 
assemble the one or more orders directly from the one or more broker-dealers. 

13. The system of claim 7 wherein the computer platform is configured to: 
	perform demand discovery. 

14.  The system of claim 7 wherein the computer platform is further configured to one or both of:  determine that at least one of the one or more orders is disruptive, manipulative or unreliable, and/or exclude said at least one of the one or more orders determined to be disruptive, manipulative or unreliable. 
 
15.  The system of claim 14 wherein amending an order assigns said order an updated timestamp for the purpose of determining the allocation for the order.  
  
16. The system of claim 7 wherein the first GUI further includes an order depth graph. 

17.  The system of claim 7 wherein the computer platform further disseminates, at least one of (i) a minimum offering metrics at or below which the offering will not be completed, and (ii) a maximum offering metrics above which the offering will not be increased. 
 
18.  The system of claim 17, wherein the at least one of the minimum offering metrics and/or the maximum offering metrics are disseminated based on at least one of: a number of holders, an offering price, an amount of securities to be issued, an amount of assets collected, and/or an amount of cash proceeds realized by said issuing entity. 
 
19.  The system of claim 7, wherein at least one of the plurality of portals utilize existing securities transaction protocols to transmit electronic data regarding new issue securities offering information associated with the one or more new issue securities offerings. 
 
20.  The system of claim 7, wherein a second graphical user interface (second GUI) is provided, via the broker-dealer portal associated with the first portal, to at least one computer associated with the one or more broker-dealers. 

21.  The system of claim 20, wherein the second GUI further comprises a graphical user interface button, selection of which on the broker-dealer portal suspends all of the accepted orders, associated with a broker-dealer making said selection. 
 
22.  The system of claim 7, wherein said plurality of portals provide for direct communication between the computer platform and at least one market maker computer, wherein the at least one market maker computer, via the computer platform communicates and works with a plurality of broker-dealer computers and at least one lead agent computer to create new issues securities against an lead agent order list that has been created based on at least one final listing. 
 
23.  The system of claim 7, wherein the one or more new issue securities offerings includes at least one of an initial or follow-on securities offering in the form of one or more of: collective investment securities, exchange traded funds, managed investment products, debt, taxable debt, tax-exempt debt, equity IPOs, follow-ons, and/or equity offerings. 
 
24.  The system of claim 7 wherein the computer-readable instructions further comprise instructions for connecting the at least one processor with one or more internal order routing and management systems of the one or more broker-dealers, such that the computer platform is configured to directly communicate with the one or more internal order routing and management systems using existing order routing and/or management protocols for order submission and for communicating subsequent information regarding the status of the orders placed. 
 
25.  The system of claim 24 wherein the existing order routing and/or management protocols include Financial Information eXchange protocols (FIX protocols). 
 
26.  The system of claim 7 wherein the computer-readable instructions further comprise instructions for connecting the at least one processor with at least one existing order routing and management system of at least one of the one or more broker-dealers. 
  
27.  The system of claim 7, wherein one or more of the at least one computer associated with at least one lead agent also operates as one of the one or more broker-dealers. 
  
28. The system of claim 27, wherein the second portal provided to one or more of the at least one computer associated with at least one lead agent also operates as the first portal. 
  
29.  The system of claim 7, wherein the allocation information generated on the per-order basis is generated based on one or more of: an order price, an order entry time, an order size, and/or a pro-rata basis. 
 
30.  The system of claim 7, wherein the computer-readable instructions further comprise instructions for: 
utilizing, once at least one of the one or more final listings are generated, the computer platform for commencement of secondary market trading of at least one of the one or more new issue securities offerings.
 
31.  The system of claim 7, wherein the one or more new issue securities offerings comprise new issue securities fund offerings, including exchange traded funds (ETFs), with at least one of the new issue securities fund offerings having a market value that is based upon the current market value of securities that underlie said at least one new issue securities fund offerings, wherein the indicative clearing price is an estimate of the interim net asset value ("iNAV") of the securities that underlie said at least one new issue securities fund offerings, and wherein the clearing price is based on a value of the securities that underlie said at least one new issue securities fund offerings. 

32.  The system of claim 31, wherein the estimate of the interim net asset value is calculated on a periodic basis and provided by a market data provider.

33.  The system of claim 7, wherein the computer-readable instructions further comprise instructions for: 
	comparing, prior to acceptance, each of the one or more orders against an amount, size, condition, and/or requirement established as a threshold by the at least one lead agent; and
rejecting, any of the each of the one or more orders that fail to meet the threshold, as not acceptable for further processing by the computer platform. 
 
34.  The system of claim 33, wherein the computer-readable instructions further comprise instructions for: 
rejecting any of the each of the one or more orders that exceed a maximum amount of the offering size established as the threshold. 
 
35.  The system of claim 7, wherein the computer-readable instructions further comprise instructions for: 
	 providing one or both of the allocation information and/or the one or more final listings as outputs via one or both of the lead agent portal and/or the broker-dealer portal.  
   
36.  The system of claim 7, wherein the computer-readable instructions further comprise instructions for: 
establishing a price for the one or more new issue securities offerings and a level of investor interest via: 
(i) providing, via the broker-dealer portal during the marketing of the one or more new issue securities offerings, equal access to offerings and information to the one or more broker-dealers; 
(ii) providing, via the informational portal during the marketing of the one or more new issue securities offerings, equal access to offerings and information to entities accessing the informational portal; and
(iii) establishing, via the first portal, a communication channel between the computer platform and the one or more broker-dealers, wherein the communication channel uses protocols that connect broker-dealers to existing stock exchanges for secondary market trading orders to also provide for participation in new issue offerings, to thereby expand infrastructure used for secondary market trading orders to further include distribution of the one or more new issue securities offerings. 

37.  The system of claim 7 wherein the computer platform is configured to: 
	perform price discovery. 

38.  The system of claim 7 wherein the one or more orders are comprised of two or more of: at least one new order, at least one order amendment, and/or at least one order cancellation.

39.  The system of claim 7, wherein the first portal is a secure electronic portal that allows the one or more broker-dealers to access its respective data and information securely.

40.  The system of claim 7, wherein the second portal is a secure electronic portal that allows the at least one lead agent to access its respective data and information securely.

41. The system of claim 1 wherein the first GUI further includes an order depth graph. 

42. The system of claim 1 wherein the computer platform further disseminates, at least one of (i) a minimum offering metrics at or below which the offering will not be completed, and/or (ii) a maximum offering metrics above which the offering will not be increased. 
 
43. The system of claim 42, wherein the at least one of the minimum offering metrics and/or the maximum offering metrics are disseminated based on at least one of: a number of holders, an offering price, an amount of securities to be issued, an amount of assets collected, and/or an amount of cash proceeds realized by said issuing entity. 
 
44. The system of claim 1, wherein at least one of the plurality of portals utilize existing securities transaction protocols to transmit electronic data regarding new issue securities offering information associated with the one or more new issue securities offerings. 
 
45. The system of claim 1, wherein a second graphical user interface (second GUI) is provided, via the broker-dealer portal associated with the first portal, to at least one computer associated with the one or more broker-dealers. 

46. The system of claim 45, wherein the second GUI further comprises a graphical user interface button, selection of which on the broker-dealer portal suspends all of the accepted orders, associated with a broker-dealer making said selection. 
 
47.  The system of claim 1, wherein said plurality of portals provide for direct communication between the computer platform and at least one market maker computer, wherein the at least one market maker computer, via the computer platform, communicates and works with a plurality of broker-dealer computers and at least one lead agent computer to create new issues securities against an lead agent order list that has been created based on at least one final listing. 
 
48.  The system of claim 1, wherein the one or more new issue securities offerings includes at least one of an initial or follow-on securities offering in the form of one or more of: collective investment securities, exchange traded funds, managed investment products, debt, taxable debt, tax-exempt debt, equity IPOs, follow-ons, and/or equity offerings. 
 
49.  The system of claim 1 wherein the computer-readable instructions further comprise instructions for connecting the at least one processor with one or more internal order routing and management systems of the one or more broker-dealers, such that the computer platform is configured for direct communication with the one or more internal order routing and management systems, using existing order routing and/or management protocols, for order submission and for communicating subsequent information regarding the status of the orders placed. 
 
50.  The system of claim 49 wherein the existing order routing and/or management protocols include Financial Information eXchange protocols (FIX protocols). 

51.  The system of claim 1 wherein the computer-readable instructions further comprise instructions for connecting the at least one processor with at least one existing order routing and management system of at least one of the one or more broker-dealers. 
  
52. The system of claim 1, wherein one or more of the at least one computer associated with at least one lead agent also operates as one of the one or more broker-dealers. 
  
53. The system of claim 52, wherein the second portal provided to one or more of the at least one computer associated with at least one lead agent also operates as the first portal. 
  
54. The system of claim 1, wherein the allocation information generated on the per-order basis is generated based on one or more of: an order price, an order entry time, an order size, and/or a pro-rata basis. 
 
55. The system of claim 1, wherein the computer-readable instructions further comprise instructions for: 
utilizing, once at least one of the one or more final listings are generated, the computer platform for commencement of secondary market trading of at least one of the one or more new issue securities offerings.
 
56. The system of claim 1, wherein the one or more new issue securities offerings comprise new issue securities fund offerings, including exchange traded funds (ETFs), with at least one of the new issue securities fund offerings having a market value that is based upon the current market value of securities that underlie said at least one new issue securities fund offerings, wherein the indicative clearing price is an estimate of the interim net asset value ("iNAV") of the securities that underlie said at least one new issue securities fund offerings, and wherein the clearing price is based on a value of the securities that underlie said at least one new issue securities fund offerings. 

57. The system of claim 56, wherein the estimate of the interim net asset value is calculated on a periodic basis and provided by a market data provider.

58. The system of claim 1, wherein the computer-readable instructions further comprise instructions for: 
	comparing, prior to acceptance, each of the one or more orders against an amount, size, condition, and/or requirement established as a threshold by the at least one lead agent; and
rejecting, any of the each of the one or more orders that fail to meet the threshold, as not acceptable for further processing by the computer platform. 
 
59. The system of claim 58, wherein the computer-readable instructions further comprise instructions for:  
rejecting any of the each of the one or more orders that exceed a maximum amount of the offering size established as the threshold. 

60. The system of claim 1, wherein the computer-readable instructions further comprise instructions for: 
	 providing one or both of the allocation information and/or the one or more final listings as outputs via one or both of the lead agent portal and/or the broker-dealer portal. 

61. The system of claim 1, wherein the computer-readable instructions further comprise instructions for: 
establishing a price for the one or more new issue securities offerings and a level of investor interest via: 
(i) providing, via the broker-dealer portal during the marketing of the one or more new issue securities offerings, equal access to offerings and information to the one or more broker-dealers; 
(ii) providing, via the informational portal during the marketing of the one or more new issue securities offerings, equal access to offerings and information to entities accessing the informational portal; and
(iii) establishing, via the first portal, a communication channel between the computer platform and the one or more broker-dealers, wherein the communication channel uses protocols that connect broker-dealers to existing stock exchanges for secondary market trading orders to also provide for participation in new issue offerings, to thereby expand infrastructure used for secondary market trading orders to further include distribution of the one or more new issue securities offerings. 

62. The system of claim 1 wherein the computer platform is configured to: 
	perform demand discovery. 

63. The system of claim 1 wherein the computer platform is configured to: 
	perform price discovery. 

64. The system of claim 1 wherein the one or more orders are comprised of two or more of: at least one new order, at least one order amendment, and/or at least one order cancellation.

65. The system of claim 1, wherein the first portal is a secure electronic portal that allows the one or more broker-dealers to access its respective data and information securely.

66. The system of claim 1, wherein the second portal is a secure electronic portal that allows the at least one lead agent to access its respective data and information securely.
 
67. The system of claim 1, wherein the computer platform also operates as one of said at least one lead agents’ computers. 

68. The system of claim 67, the computer-readable program instructions further comprising instructions for:
  providing the broker-dealer portal, of the plurality of portals, to one or more subscribing broker-dealers during the marketing of the one or more new issue securities offerings and the closing of the one or more new issue securities offerings, wherein the broker-dealer portal further comprises a table of orders, wherein, for each order in the table of orders, the table of orders further comprises data fields including two or more of a limit price, a number of shares, an order value, account information, and a timestamp generated for each order by the computer platform. 

69. The system of claim 67 wherein, for the associated new issue securities offering, the real-time offering information further comprises one or more of: 
a current number of shares associated with the accepted orders, where said accepted orders have a limit price at or higher than the current indicative clearing price; a current cumulative number of shares associated with the accepted orders per respective price level; a current number of holders associated with the accepted orders where said accepted orders have a limit price at or higher than the current indicative clearing price; a current number of holders associated with the accepted orders per respective price level; a current amount of market value of the accepted orders, where said accepted orders have a limit price at or higher than the current indicative clearing price; and/or an amount of time remaining until termination of the marketing of the associated new issue securities offering. 
 
70. The system of claim 67 wherein at least one order received at the computer platform from the at least one electronic order routing and management system includes one or more identifiers containing origination data. 
 
71. The system of claim 67 wherein the computer platform is configured to: 
assemble the one or more orders directly from the one or more broker-dealers. 
   
72. The system of claim 67 wherein the computer platform is further configured to one or both of:  determine that at least one of the one or more orders is disruptive, manipulative or unreliable, and/or exclude said at least one of the one or more orders determined to be disruptive, manipulative or unreliable. 
 
73. The system of claim 67 wherein the allocation information is generated for a plurality of the accepted orders giving priority to the accepted orders having timestamps denoting earlier receipt, such that the accepted orders having earlier timestamps are eligible for allocation at a greater percentage (fill rate) or proportion (fill amount) of an order amount than the accepted orders having later timestamps. 
 
74. The system of claim 73 wherein amending an order assigns said order an updated timestamp for the purpose of determining the allocation for the order.  
  
75. The system of claim 67 wherein the first GUI further includes an order depth graph. 

76. The system of claim 67 wherein the computer platform further disseminates, at least one of (i) a minimum offering metrics at or below which the offering will not be completed, and (ii) a maximum offering metrics above which the offering will not be increased. 
 
77. The system of claim 76, wherein the at least one of the minimum offering metrics and/or the maximum offering metrics are disseminated based on at least one of: a number of holders, an offering price, an amount of securities to be issued, an amount of assets collected, and/or an amount of cash proceeds realized by said issuing entity. 
 
78. The system of claim 67, wherein at least one of the plurality of portals utilize existing securities transaction protocols to transmit electronic data regarding new issue securities offering information associated with the one or more new issue securities offerings. 
 
79. The system of claim 67, wherein a second graphical user interface (second GUI) is provided, via the broker-dealer portal associated with the first portal, to at least one computer associated with the one or more broker-dealers. 

80. The system of claim 79, wherein the second GUI further comprises a graphical user interface button, selection of which on the broker-dealer portal suspends all of the accepted orders, associated with a broker-dealer making said selection. 
 
81. The system of claim 67, wherein said plurality of portals provide for direct communication between the computer platform and at least one market maker computer, wherein the at least one market maker computer, via the computer platform communicates and works with a plurality of broker-dealer computers and at least one lead agent computer to create new issues securities against an lead agent order list that has been created based on at least one final listing. 
 
82. The system of claim 67, wherein the one or more new issue securities offerings includes at least one of an initial or follow-on securities offering in the form of one or more of: collective investment securities, exchange traded funds, managed investment products, debt, taxable debt, tax-exempt debt, equity IPOs, follow-ons, and/or equity offerings. 
 
83. The system of claim 67 wherein the computer-readable instructions further comprise instructions for connecting the at least one processor with one or more internal order routing and management systems of the one or more broker-dealers, such that the computer platform is configured to directly communicate with the one or more internal order routing and management systems using existing order routing and/or management protocols for order submission and for communicating subsequent information regarding the status of the orders placed. 
 
84. The system of claim 83 wherein the existing order routing and/or management protocols include Financial Information eXchange protocols (FIX protocols). 
 
85. The system of claim 67 wherein the computer-readable instructions further comprise instructions for connecting the at least one processor with at least one existing order routing and management system of at least one of the one or more broker-dealers. 
 
86. The system of claim 67, wherein one or more of the at least one computer associated with at least one lead agent also operates as one of the one or more broker-dealers. 
 
87. The system of claim 86, wherein the second portal provided to one or more of the at least one computer associated with at least one lead agent also operates as the first portal. 
  
88. The system of claim 67, wherein the allocation information generated on the per-order basis is generated based on one or more of: an order price, an order entry time, an order size, and/or a pro-rata basis. 
 
89. The system of claim 67, wherein the computer-readable instructions further comprise instructions for: 
utilizing, once at least one of the one or more final listings are generated, the computer platform for commencement of secondary market trading of at least one of the one or more new issue securities offerings.
 
90. The system of claim 67, wherein the one or more new issue securities offerings comprise new issue securities fund offerings, including exchange traded funds (ETFs), with at least one of the new issue securities fund offerings having a market value that is based upon the current market value of securities that underlie said at least one new issue securities fund offerings, wherein the indicative clearing price is an estimate of the interim net asset value ("iNAV") of the securities that underlie said at least one new issue securities fund offerings, and wherein the clearing price is based on a value of the securities that underlie said at least one new issue securities fund offerings. 

91. The system of claim 90, wherein the estimate of the interim net asset value is calculated on a periodic basis and provided by a market data provider. 
 
92. The system of claim 67, wherein the computer-readable instructions further comprise instructions for: 
	comparing, prior to acceptance, each of the one or more orders against an amount, size, condition, and/or requirement established as a threshold by the at least one lead agent; and
rejecting, any of the each of the one or more orders that fail to meet the threshold, as not acceptable for further processing by the computer platform. 
 
93. The system of claim 92, wherein the computer-readable instructions further comprise instructions for: 
rejecting any of the each of the one or more orders that exceed a maximum amount of the offering size established as the threshold. 
 
94. The system of claim 67, wherein the computer-readable instructions further comprise instructions for: 
	 providing one or both of the allocation information and/or the one or more final listings as outputs via one or both of the lead agent portal and/or the broker-dealer portal.  
   
95. The system of claim 67, wherein the computer-readable instructions further comprise instructions for: 
establishing a price for the one or more new issue securities offerings and a level of investor interest via: 
(i) providing, via the broker-dealer portal during the marketing of the one or more new issue securities offerings, equal access to offerings and information to the one or more broker-dealers; 
(ii) providing, via the informational portal during the marketing of the one or more new issue securities offerings, equal access to offerings and information to entities accessing the informational portal; and
(iii) establishing, via the first portal, a communication channel between the computer platform and the one or more broker-dealers, wherein the communication channel uses protocols that connect broker-dealers to existing stock exchanges for secondary market trading orders to also provide for participation in new issue offerings, to thereby expand infrastructure used for secondary market trading orders to further include distribution of the one or more new issue securities offerings. 

96. The system of claim 67 wherein the computer platform is configured to: 
	perform demand discovery. 

97. The system of claim 67 wherein the computer platform is configured to: 
	perform price discovery. 

98. The system of claim 67 wherein the one or more orders are comprised of two or more of: at least one new order, at least one order amendment, and/or at least one order cancellation.

99. The system of claim 67, wherein the first portal is a secure electronic portal that allows the one or more broker-dealers to access its respective data and information securely.

100. The system of claim 67, wherein the second portal is a secure electronic portal that allows the at least one lead agent to access its respective data and information securely.




Allowable Subject Matter
Claims 1- 100 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, the cited references taken either individually or in combination with other prior art of record fails to teach the invention as claimed;
The closest prior art of Mintz, USP Pub. No. 20080243709 do not disclose taken either individually or in combination with other prior art of record fails to teach or render obvious:
“1. A system comprising:  
a hub entity computer platform configured to electronically conduct one or more new issue securities offerings, the computer platform comprising at least one processor and non-transitory computer readable media, the non-transitory computer readable media including computer-readable program instructions that, when executed by the at least one processor, cause the computer platform to perform the instructions; and 
a communication network in operative communication with the computer platform;
wherein the computer-readable program instructions include instructions for: 
generating a plurality of portals including a first portal provided to at least one electronic order routing and management system associated with one or more broker-dealers and a second portal provided to at least one computer associated with at least one lead agent; 
wherein a lead agent portal is provided, via the second portal, during marketing of the one or more new issue securities offerings and closing of the one or more new issue securities offerings; and 
wherein the one or more broker-dealers subscribe, via the computer platform, to engage in brokering the one or more new issue securities offerings using a broker-dealer portal; 
receiving, at the computer platform in real-time, via the broker-dealer portal, during the marketing of the one or more new issue securities offerings, one or more orders associated with the one or more new issue securities offerings, wherein the one or more orders comprise one or more of a new order, an order amendment and/or an order cancellation; 
attaching, by the computer platform, automatically upon receipt of the one or more orders by the computer platform, timestamp information regarding each of a plurality of orders received at the computer platform; 
confirming, by the computer platform, whether or not each order is acceptable for further processing by the computer platform as an accepted order; 
updating an order file with the accepted orders, wherein the order file is stored in the memory and contains information regarding orders processed by the computer platform, said orders being associated with the one or more new issue securities offerings;
providing the lead agent portal to the at least one computer associated with the at least one lead agent, the lead agent portal comprising a first graphical user interface (first GUI) including:   
at least one order depth table, associated with one of the one or more new issue securities offerings, wherein the at least one order depth table is automatically updated based on the accepted orders, in real-time, by the computer platform, and posted to the lead agent portal;  
wherein, for a plurality of price levels, the at least one order depth table comprises data fields including limit prices and cumulative number of shares, wherein the at least one order depth table is sorted based on a value of the limit price, such that a limit price is identified, in real-time by the computer platform, as a current indicative clearing price of an associated new issue securities offering that is associated with the at least one order depth table; and 
wherein the lead agent portal provides price sensitivity information indicating investor demand, at specific price levels, for the associated new issue securities offering; 
providing an informational portal, in the plurality of portals, to general public for publishing, on a real-time basis, offering information regarding the one or more new issue securities offerings including the associated new issue securities offering, the offering information comprising at least one of an offering name and the current indicative clearing price that are updated based on the accepted orders; 
responsive to processing of the accepted orders, continually updating the current indicative clearing price of the associated new issue securities offering, and displaying, on a real-time basis, updates of the current indicative clearing price at the broker-dealer portal, the lead agent portal and the informational portal, until marketing of the associated new issue securities offering concludes;
wherein said publishing, based on said continually updating of the order file on a real-time basis, of the offering information including the current indicative clearing price, reflects a current market price and a current market value, to thereby display, on a real-time basis, transparent demand discovery information and the current indicative clearing price to the general public via the informational portal; and 
determining, by the computer platform, for at least one new issue securities offering of the one or more new issue securities offerings, subsequent to termination of marketing of the at least one new issue securities offering by the computer platform, and during closing of the at least one new issue securities offering, a clearing price and/or an offering size of the at least one new issue securities offering; 
establishing an offering price of the at least one new issue securities offering, either by setting the offering price based on the clearing price or by receiving the offering price from the at least one lead agent; 
disseminating the offering price, of the at least one new issue securities offering, to the one or more broker-dealers, and to the general public through the informational portal; 
generating, for the accepted orders associated with said at least one new issue securities offering, on a per-order basis, allocation information for said at least one new issue securities offering; and
generating, one or more final listings of securities allocation information based on the allocation information; 
wherein the computer platform provides one or both of the allocation information and/or the one or more final listings as output.”
6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696